Beck, P. J.
The legislature of this State, during the session of 1912, passed an act entitled “An act to provide for issuing bonds for the purpose of building sehoolhouses in school districts in which a local tax is now or may hereafter be levied for school purposes.” Acts 1912, p. 176. Section 1 of that act declares: “That when one fourth of the registered qualified voters of a school district, in which a local tax is now or may hereafter be levied for school purposes, shall be filed with the board of trustees of such a district a petition asking for an election for the purpose of determining whether or not bonds shall be issued for the purpose of building and equipping a schoolhouse or houses for said district, the required number of petitioners to be determined by said board of trustees, it shall be the duty of said board of trustees to fix the a'mount, denomination, rate of interest, and dates when due, and call such election in terms of law now provided for a county issue of bonds.” Section 2 provides: “Should bonds he issued and sold, the proceeds shall be turned over to the board of trustees in trust for the purpose of erecting a school building of buildings, which said board may deem suitable. Said board of trustees is authorized to remove, sell, or otherwise dispose of old building or buildings and grounds, *619and select a new site and erect a new building thereon, and add to the proceeds from the sale of bonds any other proceeds which may come from disposition of old building or buildings, and site.” Under the provisions of this act is was competent for the proper authorities to issue bonds; and these provisions are clearly in- ' dependent of the provision for a local tax for public schools, for the levy and collection of which provision is made in the act approved August 21, 1906, in the law passed by the General Assembly, entitled “An act to amend an act approved August 23, 1905,” etc., which last act was one “to provide for the creation and operation of local tax-school district schools, and for the levy and collection of local tax by districts or counties for educational purposes,” etc. Under the act of 1905, as amended, a tax of one half of one per cent., for the purposes there set forth, might be levied. No reference to the acts of 1906 or 1905 is made in the act of 1912, which is intended to provide for the raising of money by local taxation for ' the purpose of building schoolhouses; and there is nothing in the terms of the act of 1912 from which it can be inferred that the-money raised under the provisions of that act for the' purpose of building schoolhouses should be included in the tax 'of one half of one per cent, provided for in the act of 1906. Hence we conclude that so much of the act of 1912 as authorized the levy and collection of a local tax is not limited or qualified by the provisions in the act of 1906, fixing the amount of the tax that might be levied for the purposes mentioned in that act. We are giving, of course, full effect to the act of 1912, though a question is made in the brief of counsel for the plaintiff as to the constitutionality of that act; but the question raised as to the act on constitutional grounds was not raised by the pleadings in the court below. It is true that in the petition the plaintiff does make the contention: “That [by] the statute under which said local tax is authorized to be collected, five mills is the maximum amount that can be collected for school purposes; that is to say, that under said act or statute a levy of a tax not to exceed five mills may be levied for school purposes, to be collected of the property situated within said district. That notwithstanding the plain language of said statute, limiting the levy to five mills, the said county authorities, upon the recommendation of the board of education, has levied five mills for general purposes and two and one half mills to provide a sink*620ing-fund for the retirement of bonds, as aforesaid. That said levy of taxes for school purposes within said district in excess of five mills is illegal and void, (a.) because it exceeds the amount authorized by law; (5) because under the laws of the State of Georgia, and under section six, paragraph one and article seven of the constitution of the State of Georgia, a “school district” in a county is not such a political division of the State as is authorized to issue bonds.” And this language in the petition, especially that contained in subsection (&), sets up the contention that the constitution prohibits the collection of the tax in question. But there is no direct attack made on the act of 1912, and no sufficient challenge is directed to that act on the ground of its lack of constitutionality; and consequently we feel bound to give the act its full force and effect according to its plain terms. It follows from what we have said above that the levy of the fax was not illegal nor unauthorized by law.
The other questions as to the validity of the tax, in view of the fact that the bonds have been validated, are without merit.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.